HATHAWAY, Judge,
dissenting.
The agreement for crop lien subordination was bargained for between the lessor and lessees and is provided in paragraph 22 of the lease. The obvious purpose is to afford the grower security for financing the farming understood by all parties to be undertaken under the lease. The subordination agreement directed to the lender is given in consideration “of such advances of money as may be made to” the grower by the lender “under its usual and customary financing arrangements.” It further provides that lessor “does hereby authorize grower to grant ... a security interest in all the crops and products and proceeds thereof, growing or to be grown during the cropping season.”
Unlike the agreement in Irwin v. Murphey, supra, the subordination agreement in the instant case, to my view, expressly provides benefits to appellees. I believe that the language giving the grower and the lender “or either of them” the right to complete the production, harvesting and removal of crops clearly indicates an intent to benefit the grower satisfying Irwin v. Murphey. Thus, I conclude that the Clarkes are more than an incidental beneficiary and have standing to rely on the subordination agreement. Nor do I agree that the capitalized portion detracts from their standing. It simply reaffirms that the grower will be held to his obligations. The language does not take back the rights given in the immediately preceding paragraph to grow, harvest and remove crops.
Since the subordination agreement is in conflict with paragraph 30 of the lease and supersedes it, lessor has relinquished the right to early termination. I would affirm.